DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 16-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites a structural element of an apparatus being a memory. However, it is unclear how this physical structure can comprise “one or more predetermined bG ranges." While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See also MPEP 2114. 
Because the particular memory of claim 16 must have a structural differences from other types of memory, such as a flash memory drive, this clause of claim 16 will be interpreted for examination purposes as “…the memory stores one or more predetermined bG ranges, such that the processor is configured to read the one or more predetermined bG ranges and the recorded bG levels and determine whether the recorded bG levels are below, within, or above the one or more predetermined bG ranges…”

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 102(e) as being anticipated by US 2011/0077493 A1 to Shadforth et al. (“Shadforth”) (cited in Applicants’ IDS).
As to claims 1 and 8, Shadforth discloses the particular steps and the associated computer-readable medium having computer-executable instructions for performing said steps of measuring a blood glucose (bG) level of the person for two or more days, wherein at least one bG measurement is taken per day, and the at least one daily bG measurement corresponds to one or more daily events for the person (see [0068]); 
recording the measured bG levels in a computing device ([0068] – computing a 7 day average, for example, requires recording the measured bG levels for this period); 
determining, by the computing device, whether the recorded bG levels are below, within, or above one or more predetermined bG ranges (see [0062] -- measurements above or below euglycemic ranges are classified as "low" or "high"); and 

As to claims 2 and 9, Shadforth further discloses wherein the measuring of the bG level of the person takes place for three or more consecutive days ([0068]). 
As to claims 3 and 10, Shadforth further discloses wherein the one or more daily events for the person comprise eating breakfast, eating lunch, eating dinner, and going to sleep, such that at least seven bG measurements are taken per day: one before and after the person eats breakfast, lunch, and dinner, and one before the person goes to sleep ([0068]). 
As to claims 4 and 11, Shadforth further discloses wherein the bG measurements taken after the person eats breakfast, lunch, and dinner are taken approximately two hours after the person eats breakfast, lunch, and dinner (see [0079] – after meals are set, by default, to be two hours after a person eats breakfast, lunch and dinner). 
As to claims 5 and 12, Shadforth further discloses wherein the one or more predetermined bG ranges comprise: a first predetermined bG range of approximately 81 milligrams of glucose per deciliter of blood (mg/dl) to approximately 110 mg/dl for bG measurements taken before the person eats breakfast, lunch, and dinner; and a second predetermined bG range of approximately 81 mg/dl to approximately 140 mg/dl for measurements taken after the person eats breakfast, lunch, and dinner and before the person goes to sleep (see [0062] -- euglycemic ranges encompass these limitations). 

As to claim 16, Shadforth further discloses a blood glucose meter for providing therapeutic guidelines to a person having diabetes, the blood glucose meter comprising a processor, a memory, a display readable by the person, and a measuring element, wherein: 
the measuring element is configured to measure the blood glucose (bG) level of the person for two or more days, wherein at least one bG measurement is taken per day, and the at least one daily bG measurement corresponds to one or more daily events for the person (see Fig 1 and [0080]);
the processor is in electrical communication with the measuring element such that the processor is configured to read the bG level of the person measured by the measuring element ([0082]); 
the processor is in electrical communication with the memory such that the processor is configured to record the measured bG levels in the memory (see [0082]); 
the memory comprises one or more predetermined bG ranges, such that the processor is configured to read the one or more predetermined bG ranges and the recorded bG levels and determine whether the recorded bG levels are below, within, or above the one or more predetermined bG ranges device ([0068] – computing a 7 day average, for example, requires recording the measured bG levels for this period); and 
the processor is in electrical communication with the display such that the processor is configured to transmit the therapeutic guidelines to the display, wherein the therapeutic guidelines are based on whether the recorded bG levels are below, within, or above the one or more 
As to claim 17, Shadforth further discloses wherein measuring the bG levels of the person takes place for three or more consecutive days ([0068]). 
As to claim 18, Shadforth further discloses wherein the one or more daily events for the person comprise eating breakfast, eating lunch, eating dinner, and going to sleep, such that at least seven bG measurements are taken per day: one before and after the person eats breakfast, lunch, and dinner, and one before the person goes to sleep ([0068]). 
As to claim 19, Shadforth further discloses wherein the bG measurements taken after the person eats breakfast, lunch, and dinner are taken approximately two hours after the person eats breakfast, lunch, and dinner (see [0079] – after meals are set, by default, to be two hours after a person eats breakfast, lunch and dinner). 
As to claim 20, Shadforth further discloses wherein the one or more predetermined bG ranges comprise: a first predetermined bG range of approximately 81 milligrams of glucose per deciliter of blood (mg/dl) to approximately 110 mg/dl for bG measurements taken before the person eats breakfast, lunch, and dinner; and a second predetermined bG range of approximately 81 mg/dl to approximately 140 mg/dl for measurements taken after the person eats breakfast, lunch, and dinner and before the person goes to sleep (see [0062] -- euglycemic ranges encompass these limitations).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 6-7, 13-14 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shadforth in view of US 2005/0038332 A1 to Saidara et al. (“Saidara”) (cited in Applicants’ IDS).
As to claims 6 and 13, Shadforth does not explicitly disclose the step of determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount, wherein the determining is performed by the computing device, and wherein automatically providing therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount. 
Saidara discloses the step of determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount, wherein the determining is performed by the computing device, and wherein automatically providing therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount (see [0161]-[0162]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method disclosed by Shadforth to add the excursion step 
As to claims 7 and 14, neither Shadforth nor Saidara explicitly disclose wherein the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood. However, Saidara discloses that this level may be chosen to fit the needs of the individual patient (see, e.g., [0191]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method disclosed by Shadforth and modified by Saidara such that the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood as part of a routine optimization operation for the needs of the particular patient to provide the predictable result that better bG monitoring. 
As to claim 21, Shadforth does not explicitly disclose determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount, and providing the therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount. 
Saidara discloses the step of determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount, wherein the determining is performed by the computing device, and wherein automatically providing therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount (see [0161]-[0162]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Shadforth to add the excursion 
As to claim 22, neither Shadforth nor Saidara explicitly disclose wherein the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood. However, Saidara discloses that this level may be chosen to fit the needs of the individual patient (see, e.g., [0191]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method disclosed by Shadforth and modified by Saidara such that the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood as part of a routine optimization operation for the needs of the particular patient to provide the predictable result that better bG monitoring. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791